Citation Nr: 0801431	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Todd M. Berk, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October to December 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2001 rating decision in which the RO 
determined that new and material evidence  to reopen claims 
for service connection for a back condition and a neck 
condition had not been received.  In November 2001, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in August 2003, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in September 2003.

The veteran testified during two hearings on appeal:  before 
a Decision Review Officer (DRO), in February 2003, and before 
the undersigned Veterans Law Judge, via videoconference, in 
June 2005; the transcripts of both hearings are of record.

In August 2005, the Board reopened the veteran's claims for 
service connection for a back disability and a neck 
disability, but remanded the claims for service connection, 
on the merits, to the RO (via the Appeals Management Center 
(AMC) in Washington).  After accomplishing further action, 
the AMC continued the denial of each claim  (as reflected in 
a January 2006 supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.  

The Board notes that the American Legion previously 
represented the veteran in this appeal.  In December 2007, 
the Board received a letter from Todd M. Berk, indicating 
that he had been retained by the veteran as his 
representative.  The Board recognizes the change in 
representation.  See 38 C.F.R. § 20.603 (2007).
    
For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on these 
matters.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2007); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 
 
In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. See VAOPGCPREC 3-2003 (July 16, 2003). The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).   

The veteran's service medical records reflect that he 
reported to sick call during his first week of training 
complaining of pain in his back aggravated by physical 
exertion.  , X-rays of the low back revealed spina bifida 
occulta of the fifth lumbar and the first sacral vertebra.  A 
December 1966 Medical Evaluation Board report noted that this 
history was not noted on the veteran's Form SF 89 or his 
initial physical examination.  The impression was spina 
bifida occulta, symptomatic, existed prior to entry, and the 
Board's recommendation was separation from service.   


Regarding the claim for service connection for a back 
disability, the service medical records include the veteran's 
complaints of back pain.  While the service medical records 
do not include any complaints or findings regarding a neck 
disability, the veteran has consistently reported that he 
injured his neck and back in service when he was ordered to 
go through a window to retrieve some keys and he was shoved 
and fell.  The veteran is competent to report the history of 
his in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1991).  

Post-service records of VA treatment include the veteran's 
reports of back and neck pain since service and reflect 
treatment for back and neck pain, with X-ray findings of 
degenerative changes in both the lumbar and cervical spine.  
The records of VA treatment also include several impressions, 
most recently in April 2005, of chronic neck-shoulder girdle 
and low back injuries related to trauma in service in 1966, 
flared up in 1986 secondary to an assault with questionable 
head injury.  While the impression rendered during VA 
treatment in April 2005 suggests that the veteran has current 
disabilities of the back and neck related to an in-service 
injury, there is no clearly stated basis for the opinion-
other than the veteran's own reported history-and there is 
no is indication that the physician reviewed the veteran's 
claims file prior to rendering the impression.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2007).  

Under the circumstances of this appeal,, the Board finds that 
a medical opinion -based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claims for service connection for a back disability and 
for a neck disability.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
medical examination, by an appropriate physician, at a VA 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claims.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Philadelphia VA Medical Center (VAMC) dated from October 2000 
to July 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since July 2005, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requests for records from Federal 
facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should notify the veteran of what is needed to support the 
claims for service connection.  The RO should also invite the 
veteran to submit all pertinent evidence in his possession 
(not previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC all records of 
evaluation and/or treatment of the 
veteran's back or neck, since July 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent the claims on appeal that is 
not currently of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and notify the veteran of the 
type of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Regarding the claimed back disability, 
the examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the veteran has a 
current back disability that was incurred 
in or aggravated by service.  The 
examiner should specifically address 
whether any current disability (a) pre-
existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) 
is otherwise medically related to the 
veteran's service.  In providing the 
requested opinion, the examiner should 
consider and address the findings of the 
December 1966 Medical Evaluation Board, 
as well as the veteran's assertions of 
in-service injury.  

Regarding the claimed neck disability, 
the examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the veteran has current 
disability that is medically related to 
service, to include the reported in-
service injury.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service .  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



